Mathews, J.,

delivered the opinion of the court.
This action is founded on several promissory notes, made by the defendant in favor of the plaintiff, for the amount of which judgment was rendered in the court below, and an appeal taken by the former.
The making of the notes is not denied, but the defendant relies on a plea of prescription to release him from his promises and obligations. A simple comparison of dates, viz: the time when the notes became due, with the time when this suit was commenced, shows a period of sufficient length to support the prescription of five years, as pleaded. Interruption, by an intermediate promise and assumpsit is, however, alleged on the part of the plaintiff, and, as believed by the court below, was fully proven; and from an attentive examination of the testimony, our minds have been brought to the same conclusion, as the case involves no other question, and this being one of fact.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.